OPINION OF THE COURT
Per Curiam.
Steven Paul Kersner has submitted an affidavit, dated September 15, 1998, wherein he tenders his resignation as an attorney and counselor-at-law (22 NYCRR 691.9). Mr. Kersner was admitted to the practice of law by the Appellate Division of the Supreme Court, Second Judicial Department, on April 27, 1977.
*129Mr. Kersner is aware that he is currently the subject of a pending investigation by the Grievance Committee for the Second and Eleventh Judicial Districts based upon his conviction for conspiracy to commit wire fraud, in violation of 18 USC § 371, on July 17, 1997, before the Honorable Deborah K. Chasanow of the United States District Court, District of Maryland. He is currently serving a Federal sentence.
Mr. Kersner acknowledges that he could not successfully defend himself on the merits against any charges which could be predicated against him based upon his conviction. He further acknowledged that he understands the consequences of submitting his resignation and that he will not be eligible for reinstatement for the next seven years.
Mr. Kersner acknowledges that his resignation is voluntary and free of coercion and duress.
Mr. Kersner submits his resignation subject to any application which may be made by the Grievance Committee for an order directing that he make restitution and that he reimburse the Lawyers’ Fund for Client Protection. He recognizes the continuing jurisdiction of the Court to make such an order. Mr. Kersner expresses his awareness that an order issued pursuant to Judiciary Law § 90 (6-a) could be entered as a civil judgment against him and he specifically waived the opportunity afforded him by Judiciary Law § 90 (6-a) (f) to be heard in opposition thereto.
Inasmuch as the proffered resignation conforms with all applicable Court rules, the resignation of Steven Paul Kersner as an attorney and counselor-at-law is accepted and directed to be filed. Accordingly, Steven Paul Kersner is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Rosenblatt, Miller, O’Brien and Ritter, JJ., concur.
Ordered that the resignation of Steven Paul Kersner is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Steven Paul Kersner is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Steven Paul Kersner shall promptly comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (22 NYCRR 691.10); and it is further,
*130Ordered that pursuant to Judiciary Law § 90, effective immediately, Steven Paul Kersner is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law.